Name: Council Regulation (EC) NoÃ 733/2007 of 22 February 2007 concerning the implementation of the Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations, amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  America;  European construction
 Date Published: nan

 29.6.2007 EN Official Journal of the European Union L 169/1 COUNCIL REGULATION (EC) No 733/2007 of 22 February 2007 concerning the implementation of the Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2007/444/EC of 22 February 2007 concerning the conclusion of an Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations (2), the Council approved, on behalf of the Community, the Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87, Annex 7 of Section III of Part Three (WTO tariff quotas to be opened by the Competent Community Authorities) shall be amended with the tariff quotas and supplemented with the volumes shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2007. For the Council The President F. MÃ NTEFERING (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 129/2007 (OJ L 56, 23.2.2007, p. 1). (2) See page 53 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. PART THREE Tariff Annexes CN code Description Duty rate 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 ex02031955 0203 19 59 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 ex02032955 0203 29 59 Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately A country allocated (Canada) tariff rate quota of 4 624 tonnes in quota rate of 233-434 EUR/tonne 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 ex02031955 0203 19 59 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 ex02032955 0203 29 59 Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) ex02031955 ex02032955 Boneless loins and hams of domestic swine, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 11 10 0207 11 30 0207 11 90 0207 12 10 0207 12 90 Chicken carcass, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 70 0207 14 20 0207 14 30 0207 14 40 0207 14 60 Chicken cuts, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 14 10 Boneless cuts of fowls of the species Gallus domesticus, frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 Turkey meat, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) Cuts of turkey, frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 27 10 Boneless 0207 27 20 Halves or quarters 0207 27 80 Other 0402 10 19 Skimmed milk powder Implemented through Council Regulation (EC) No 1839/2006 (OJ L 355, 15.12.2006, p. 1) 2204 29 65 2204 29 75 Wine of fresh grapes (other than sparkling wine and quality wine produced in specified regions) of an actual alcoholic strength by volume not exceeding 13 % vol., in containers holding more than 2 litres Implemented through Council Regulation (EC) No 1839/2006 (OJ L 355, 15.12.2006, p. 1) 2204 21 79 2204 21 80 Wine of fresh grapes (other than sparkling wine and quality wine produced in specified regions) of an actual alcoholic strength by volume not exceeding 13 % vol., in containers holding 2 litres or less Implemented through Council Regulation (EC) No 1839/2006 (OJ L 355, 15.12.2006, p. 1) 2205 90 10 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances, of an actual alcoholic strength by volume of 18 % vol. or less, in containers holding more than 2 litres Implemented through Council Regulation (EC) No 1839/2006 (OJ L 355, 15.12.2006, p. 1) 2008 20 11 2008 20 19 2008 20 31 2008 20 39 2008 20 71 2008 30 11 2008 30 19 2008 30 31 2008 30 39 2008 30 79 2008 40 11 2008 40 19 2008 40 21 2008 40 29 2008 40 31 2008 40 39 2008 50 11 2008 50 19 2008 50 31 2008 50 39 2008 50 51 2008 50 59 2008 50 71 2008 60 11 2008 60 19 2008 60 31 2008 60 39 2008 60 60 2008 70 11 2008 70 19 2008 70 31 2008 70 39 2008 70 51 2008 70 59 2008 80 11 2008 80 19 2008 80 31 2008 80 39 2008 80 70 Preserved pineapples, citrus fruit, pears, apricots, cherries, peaches and strawberries Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 1003 00 Barley Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 1001 90 99 Soft wheat Expansion of 853 tonnes of Canada's existing country allocation in the EC tariff rate quota, in quota rate of 12 EUR/tonnes 1005 90 00 1005 10 90 Maize Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 2309 10 13 2309 10 15 2309 10 19 2309 10 33 2309 10 39 2309 10 51 2309 10 53 2309 10 59 2309 10 70 Dog and cat food Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 2309 90 31 2309 90 41 2309 90 51 2309 90 95 2309 90 99 Preparations of a kind used in animal feeding Open a tariff rate quota 2 700 tonnes (erga omnes) in EC tariff rate quota, in quota rate of 7 % The exact tariff description of the EC-15 shall apply to all tariff lines and quotas above.